Citation Nr: 0840489	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  03-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for bilateral 
knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for right 
shoulder disability.

4.  Entitlement to service connection on a secondary basis 
for bilateral knee disability.

5.  Entitlement to service connection on a secondary basis 
for right shoulder disability.

6.  Entitlement to service connection, to include on a 
secondary basis, for left shoulder disability.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection, to include on a 
secondary basis, for a sleep disorder.

9.  Entitlement to service connection, to include on a 
secondary basis, for hypertension.

10.  Entitlement to service connection for left eye 
disability.

11.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had military service from January 1977 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

An unappealed July 2001 rating decision denied entitlement to 
service connection on a direct basis for right shoulder 
disability and for bilateral knee disability. The Board notes 
in passing that while the July 2001 rating decision 
mistakenly listed the right shoulder issue as service 
connection for bilateral hearing loss, the rating decision in 
fact denied service connection for the right shoulder 
disability (and not hearing loss).  Service connection for 
right shoulder, right knee and left knee disabilities on a 
secondary basis has not been denied in any final VA decision. 
Consequently, although the RO developed the right shoulder 
and bilateral knee issues without regard to the finality of 
the July 2001 rating decision, the Board has re-characterized 
the issues on appeal to reflect that new and material 
evidence is first required to reopen the claims for service 
connection on a direct basis for right shoulder disability 
and for bilateral knee disability.

All issues on the title page of this decision, other than the 
claim for service connection for tinnitus, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

Tinnitus is shown to have been present during service and the 
veteran currently complains of tinnitus.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The veteran maintains that he is entitled to service 
connection for tinnitus.  The Board notes that the service 
treatment records show many ear complaints during service, 
including a September 1983 complaint of left ear pain and 
ringing in the ears.

In May 2003 the veteran reported that he first developed 
tinnitus during service and that it had worsened since that 
time.   

The Board notes that a June 2008 rating decision granted the 
veteran service connection for bilateral hearing loss.  This 
decision was based on a June 2008 VA audiological examination 
in which the examiner opined that the veteran's hearing loss 
was due to noise exposure during service. 

In this case, VA has conceded that the veteran was exposed to 
acoustic trauma during service that caused the veteran's 
bilateral hearing loss.  Consequently, it stands to reason 
that the tinnitus shown during service was caused by the same 
acoustic trauma.  Since the veteran was shown to have 
tinnitus during service, and since the veteran has reported 
current tinnitus that has worsened since that time, the Board 
finds that the veteran's current tinnitus is related to his 
military service.  38 C.F.R. § 3.303.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for tinnitus is 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The record contains VA outpatient records dated in July 2001 
which state that the veteran was denied Social Security 
Administration (SSA) benefits.  The RO must request a copy of 
the SSA decision and copies of the medical records upon which 
the SSA denial was based.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1993).

In the August 2006 remand, the Board requested, in part, that 
the RO contact the National Personnel Records Center (NPRC) 
and request that NPRC provide verification of all dates of 
active duty for training and inactive duty training, and also 
search its records for any additional service treatment 
records for the veteran.  After review, the Board observes 
that all of the above actions have not been accomplished.  
Although the RO contacted the NPRC, and the NPRC stated that 
there were no additional service treatment records on file, 
the NPRC did not provide the dates of the veteran's periods 
of active duty for training or inactive duty for training.  
The RO must request that the NPRC provide the specific dates 
of the veteran's training periods.  Thus, the appeal must be 
remanded for compliance with the August 2006 Board remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  If the 
NPRC is unable to provide such information, this should be 
clearly stated in the record.

The Board observes that further development is required under 
the VCAA.  During the pendency of this appeal, the Court held 
that VA must describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The August 2006 Board remand instructed that proper 
VCAA notice be provided to the veteran regarding his new and 
material claims.  However, a September 2006 letter which was 
sent to the veteran in response to the August 2006 Board 
remand provided the incorrect information.  The September 
2006 letter incorrectly stated that the veteran had been 
notified of the previous denial on May 16, 2006.  The Board 
notes that the veteran was informed of the now final July 
2001 rating decision by a letter dated July 25, 2001.

Furthermore, while the September 2006 notice letter informed 
the veteran about an April 2001 VA examination report, it did 
not clearly describe what evidence would be necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the RO's initial 
denials (i.e., evidence of a relationship between his low 
back disability and service, evidence of a current right 
shoulder disability and a relationship between the disability 
and service, and evidence of a relationship between his knee 
disabilities and service).  Thus, on remand, the RO should 
issue the veteran a corrective VCAA notice that contains a 
description of evidence that is considered "material" towards 
reopening the claims for service connection for low back, 
right shoulder, and bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the veteran's 
VA treatment records dated from September 
2003 to present.

2.  Contact the Social Security 
Administration and request copies of the 
letter denying the veteran benefits and 
the medical records upon which the denial 
was based.

3.  With respect to the new and material 
claims, the RO should send the veteran a 
corrective VCCA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes a description of the evidence 
needed to substantiate the claims for 
service connection for low back, right 
shoulder, and bilateral knee disabilities 
based on new and material evidence by 
informing him of the element(s) required 
to establish service connection that were 
found insufficient in the July 2001 denial 
(i.e., evidence of a relationship between 
his low back disability and service, 
evidence of a current right shoulder 
disability and a relationship between the 
disability and service, and evidence of a 
relationship between his knee disabilities 
and service).

4.  The RO should contact the NPRC and 
request verification of the specific dates 
of the veteran's active duty training and 
verification of the specific dates of 
inactive duty training.  If the NPRC is 
unable to provide the specific dates, such 
should be clearly reflected in the record.

5.  After the above actions have been 
accomplished, re-adjudicate the veteran's 
claims.  If any claim is not granted, 
issue a supplemental statement of the case 
and given the opportunity to respond 
thereto.
    
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


